Citation Nr: 1642352	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-05 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for traumatic brain injury (TBI) residuals, prior to June 23, 2014.

2.  Entitlement to an evaluation in excess of 10 percent for TBI residuals, from June 23, 2014.

3.  Entitlement to an initial evaluation in excess of 30 percent for headaches.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability, to include spondylosis. 

5.  Entitlement to service connection for a cervical spine disability, to include spondylosis.

6.  Whether new and material evidence has been received to reopen a claim for service connection for temporomandibular joint disorder (TMJ).

7.  Entitlement to service connection for TMJ.

8.  Whether new and material evidence has been received to reopen a claim for service connection for defective vision. 

9.  Entitlement to service connection for defective vision.

10.  Whether new and material evidence has been received to reopen a claim for service connection for nerve damage to the right arm and hand. 

11.  Entitlement to service connection for nerve damage to the right arm and hand.

12.  Entitlement to service connection for an acquired psychiatric disability.

13.   Entitlement to service connection for a heart disability, to include aortic valve replacement.

14.  Entitlement to service connection for a tumor of the left breast. 

15.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to August 1960.

This appeal is before the Board of Veterans' Appeals (Board) from September 2009 and July 2010 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran and his wife testified during a Board hearing in Denver, Colorado before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's TBI residuals were productive of subjective reports of mild loss of memory, attention, concentration, or executive functions, but without objective evidence on testing of such loss related to TBI residuals.

2.  For the entirety of the appeal period, the Veteran's TBI residuals were not productive of moderately impaired judgment or visual spatial orientation and were not productive of deficits in social interaction, orientation, motor activity, neurobehavioral effects, communication, consciousness, or subjective symptoms not otherwise accounted for.

3.  The Veteran did not exhibit migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  A June 1998 rating decision in pertinent part denied the Veteran's claim for service connection for a cervical spine disability, to include spondylosis.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

5.  Evidence associated with the claims file subsequent to the June 1998 final denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a cervical spine disability, to include spondylosis.

6.  A cervical spine disability, to include spondylosis, is related to service.

7.  A June 1998 rating decision in pertinent part denied the Veteran's claim for service connection for TMJ.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

8.  Evidence associated with the claims file subsequent to the June 1998 final denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for TMJ.

9.  TMJ arose in service.

10.  A June 1998 rating decision in pertinent part denied the Veteran's claim for service connection for defective vision.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

11.  Evidence associated with the claims file subsequent to the June 1998 final denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for defective vision.

12.  The Veteran stated he is not claiming service connection for myopia or astigmatism, and there is no other current defective vision disability.

13.  A June 1998 rating decision in pertinent part denied the Veteran's claim for service connection for nerve damage to the right arm and hand.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

14.  Evidence associated with the claims file subsequent to the June 1998 final denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for nerve damage to the right arm and hand.

15.  There is no current disability of nerve damage to the right arm and hand.

16.  The Veteran does not suffer a current acquired psychiatric disability.

17.  At his August 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of service connection for a heart disability, to include aortic valve replacement.

18.  At his August 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of service connection for a tumor of the left breast.

19.  At his August 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but not in excess thereof, for TBI residuals prior to June 23, 2014, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

2.  The criteria for an evaluation in excess of 10 percent for TBI residuals, from June 23, 2014, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

3.  The criteria for an initial evaluation in excess of 30 percent for headaches have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

4.  Evidence received since a final June 1998 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for a cervical spine disability, to include spondylosis, is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

5.  The criteria for service connection for a cervical spine disability, to include spondylosis, have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  Evidence received since a final June 1998 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for TMJ is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

7.  The criteria for service connection for TMJ have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  Evidence received since a final June 1998 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for defective vision is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

9.  The criteria for service connection for defective vision have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

10.  Evidence received since a final June 1998 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for nerve damage to the right arm and hand is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

11.  The criteria for service connection for nerve damage to the right arm and hand have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

12.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

13.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a heart disability, to include aortic valve replacement, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §  20.204 (2015).

14.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for a tumor of the left breast have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §  20.204 (2015).

15.  The criteria for withdrawal of the appeal for the issue of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §  20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated July 2009 and November 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished to the best extent possible.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Board notes that the Veteran's service treatment records are in part missing from the claims file.  Some records have been located, but in March 2010, VA issued a formal finding that certain records from the period of June to August in 1960 were unavailable for review.  In January 2010 letter, the Veteran was informed that VA had been unable to obtain his service treatment records, and that further evidence corroborating his in service injuries should be submitted if available.  The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.  

The Veteran was provided VA examinations of his TBI and headaches in May 2010 and June 2014, of his claimed nerve damage in November 2011, and of his mental health in June 2014.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the claims of entitlement to service connection for a cervical spine disability and TMJ, because the claims are being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issues on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

TBI

The Veteran claims increased evaluations for TBI residuals.  He is currently assigned a noncompensable evaluation prior to June 23, 2014, and a 10 percent evaluation thereafter.

TBI residuals are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8045, based on three main areas of dysfunction:  Cognitive, emotional/behavioral, and physical.  Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified ("TBI Table").  Subjective symptoms are to be evaluated under the subjective facet of the TBI Table whether or not they are part of cognitive impairment, unless they have a distinct diagnosis that may be evaluated under a separate diagnostic code, such as Meniere's disease or migraine headaches.  VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, such dysfunction is to be evaluated under the TBI Table.  Physical and neurological dysfunction is to be evaluated separately under the appropriate diagnostic code.

The TBI Table contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th highest level of impairment labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  The 10 cognitive impairment facets are:  consciousness, communication, neurobehavioral effects, subjective symptoms, visual spatial orientation, motor activity, orientation, social interaction, judgment, and one facet encompassing memory, attention, concentration, and executive function.

There may be an overlap of manifestations of conditions evaluated under the TBI Table with manifestations of a comorbid mental or neurologic disorder or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, no more than one evaluation is to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of a TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Private treatment records reflect that in July 2008 he reported experiencing several falls at home.  He reported symptoms of confusion, hallucination, and decrease in balance and coordination.  It was determined that these symptoms might be caused by a certain medication that the Veteran therefore stopped taking.  In December 2008 he was hospitalized for vertigo.  CT scans were normal.  He demonstrated some decreased utilization of vestibular, visual, and somatosensory integration system.  His treating physician determined that he had a visual preference for keeping his balance and vestibular dysfunctional pattern.  

In September 2009 the Veteran underwent a private neurocognitive assessment.  The detailed report stated that his profile was notable for decreased speed and efficiency of information processing, visual attention deficits, select memory problems, and select difficulties with executive functioning.

The Veteran underwent a VA examination in May 2010.  He reported headaches, an episode of imbalance one and a half years prior, and weakness in his right arm.  He denied sleep disturbance until his recent retirement.  For the 4-5 years prior, he reported moderate memory deficits and deficits in attention and concentration, as well as a decrease in information processing ability.  He denied problems with speech, swallowing, vision, taste, seizures, irritability, heat intolerance, sweating, pain apart from headaches, his bowels, his bladder, erectile dysfunction, numbness, paresthesia, mood swings, or anxiety.  His wife reported that he had depression problems since the 1990s around the time of his aortic valve replacement and bleeding ulcers.  On examination, the Veteran was oriented times three.  He had full muscle strength in all extremities with symmetrical reflexes.  Cranial nerves were intact bilaterally.  Sensory function and muscle tone were normal.  There was no evidence of autonomic dysfunction, vision problems, hearing problems, or psychiatric manifestations.  Memory, judgment, and visual spatial orientation were mildly impaired.  Social interaction, motor activity, communication, consciousness, and orientation were normal.  Neurobehavioral effects were limited with one or less effects and did not interfere with workplace or social interaction.  There were no other abnormal physical findings.  The examiner diagnosed residual headaches of a mild TBI.  In a June 2010 addendum, a psychiatric examiner found no psychiatric diagnosis and found neither neurobehavioral effects nor cognitive residuals of a TBI present.

In his September 2010 notice of disagreement, the Veteran reported problems with concentration and the inability to stay focused on specific tasks.  He stated that he has trouble comprehending reading material and exhibits intermittent dizziness and lightheadedness. 

VA treatment records reflect that in February 2011 the Veteran was evaluated at a VA TBI clinic.  He reported short and long term memory loss, poor concentration, poor balance, pain, and depression.  Gait, reflexes, and muscle strength were normal.  Cranial nerves and visual fields were normal.

In his March 2011 substantive appeal, the Veteran reported suffering issues with short-term memory due to his TBI.

The Veteran underwent another VA examination on June 23, 2014.  The examiner did not address any physical TBI residuals beyond headaches.  The Veteran denied blurred or double vision, dizziness, vomiting, weakness, or problems with gait, speech, or mentation.  He reported occasional nausea.  The Veteran was separately examiner by a mental health examiner for cognitive residuals.  The examiner found no evidence of residual cognitive deficits associated with the Veteran's TBI.  Specifically, the examiner opined that any memory loss that the Veteran currently experiences is not related to his TBI because he did not begin to experience it until nearly 50 years after his accident.  In contrast, the examiner explained that research shows a consistent pattern for memory deficits associated with mild TBI events, in which any memory problem will present no later than two weeks after the event.  Because the Veteran denied ever having suffered memory difficulties in the intervening years, the examiner opined that such symptoms were the result of the natural aging process.  The examiner evaluated the Veteran's TBI under the TBI Table as follows:  For the facet of memory, attention, concentration, and executive functions, the examiner assigned a 1: subjective reports but not objective test evidence of impairment due to TBI.  For the judgment facet the examiner assigned a 0 for normal judgment.  For the social interaction facet the examiner assigned a 0 for routinely appropriate.  For the orientation facet the examiner assigned a 0 for always being oriented to person, time, place, and situation.  For the visual spatial orientation facet the examiner assigned a 0 for normal.  For the neurobehavioral effects facet, the examiner assigned a 0 for one or more neurobehavioral effects that do not frequently interfere with workplace or social interaction.  

The Board finds that staging is inappropriate in evaluating the Veteran's TBI, and that the Veteran's current 10 percent rating should apply for the entire appeal period.  His current 10 percent evaluation is based on a finding by the June 2014 VA examiner that the Veteran exhibited subjective reports but not objective test evidence of impairment due to TBI.  Such a finding warrants a 10 percent evaluation, but there is no reason that this evaluation should not be applied to the entirety of the appeal period, particularly because it based on subjective reports that the Veteran has made consistently since filing his claim for service connection.  While the June 2014 VA examination is the first time these subjective reports have been assigned a number on the TBI Table, there are no objective findings underlying the rating.  Additionally, the Board notes that at his May 2010 VA examination, the Veteran was found to have mild impairments of judgment and visual spatial orientation, which alone or together would also warrant a 10 percent evaluation.  As such, the Board finds that the Veteran is therefore entitled to an increase to a 10 percent evaluation for the appeal period prior to June 23, 2014.  

The Board further finds that an evaluation in excess of 10 percent is not warranted for the Veteran's TBI residuals.  A higher rating based on cognitive impairment would require an evaluation of at least a "2" on a facet of the TBI Table.  There is no evidence of any deficits in social interaction, orientation, motor activity, neurobehavioral effects, communication, or consciousness.  As to judgment and spatial orientation, there is evidence in the record of mild impairment, but there is no evidence of the moderate impairment which would be required for a higher evaluation.  No examiner has found such moderate impairment, nor has the Veteran otherwise provided evidence of an inability to make complex or unfamiliar decisions, or of him usually getting lost in unfamiliar surroundings.  As to memory, attention, concentration, and executive functions, a higher rating would require objective evidence of mild functional impairment.  While such impairment was found in a private September 2009 neurocognitive assessment, the Board finds more probative the June 2014 VA examiner's opinion that such impairment is the natural result of aging and not a TBI residual.  The examiner explained that such impairment should have been evident within weeks at most of the Veteran's accident, while instead he had a successful education and career which indicated that such impairment was not yet present.  The Board thus finds that there is not objective evidence of mild impairment that is linked to the Veteran's TBI.  As to subjective symptoms, the Veteran has not reported any not already accounted for elsewhere in the TBI Table, with the exception of headaches, for which the Veteran is rated under a separate Diagnostic Code.  All claimed related physical manifestations are addressed elsewhere in this decision.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's TBI residuals.

Headaches

The Veteran claims an initial evaluation in excess of 30 percent for headaches.

The Veteran's headaches are rated as migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  His current 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over a period of several months.  The next higher and maximum rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Private treatment records reflect that in June 2009 the Veteran consulted a neurologist.  He reported mainly retroorbital headaches, more on the left than on the right.  The pain was not throbbing, and was associated with phonophobia but not photophobia.  He reported constant headaches that are just duller at some times than others.  His neurologist diagnosed refractory headaches.  The Veteran reported daily pain, on average 9/10 without medication, and about 4-6/10 with medication.  In February 2010 he reported headaches to his physical therapist.

The Veteran underwent a VA examination for his TBI in May 2010.  He reported headaches two to three times daily, lasting 45 to 60 minutes, and with pain rated at 4-5/10, although 5-6 times per week they are more severe, rated at 9-10/10 and lasting 60-90 minutes.  He denied associated nausea or sensitivity to light or sound.  He reported that they usually clear completely or decrease to a baseline of 2/10 which allows him to function without limitation.  The more severe headaches require him to lie down in bed.  He reported that his headaches require him to limit his housework and render him unable to garden or drive.  He reported severe limitations on his ability to be social.

In his September 2010 notice of disagreement, the Veteran reported that he has some degree of headaches every day, and that medication dulls but never eliminates the pain.  

In his March 2011 substantive appeal, the Veteran reported constant headaches with slight relief from medications.  

The Veteran underwent another VA examination in June 2014.  He reported headaches starting behind his left eye with pressure and a sharp sensation radiating into his teeth.  He reported that his headaches occur daily, lasting 30-60 minutes, rated 8/10.  He reported that 1-2 headaches per week were debilitating and lasting for 60 minutes, with prostrating attacks averaging once per month.  His headaches were not productive of severe economic inadaptability.

At his August 2016 hearing, the Veteran stated that he suffered daily headache pain.  He stated that he believed that if he were still employed, he would not be as productive at work, and would prevent him from maintaining gainful employment.

The Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's headaches.  A higher evaluation is available for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  There is no evidence of very frequent prostrating attacks, as the Veteran reported that attacks of such severity occur once per month and tend to last for one hour.  There is no evidence of headaches causing severe economic inadaptability.  Rather, the Veteran reports daily headaches which are debilitating and lasting 60 minutes on average once per week and prostrating once per month.  A monthly rate of prostrating attacks is explicitly contemplated by his current 30 percent evaluation, and the Board finds that his more frequent nonprostating attacks are reflected by the rating as well.  For these reasons, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's headaches.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including subjective complaints of mild memory loss, difficulty concentrating, mildly impaired judgment, mildly impaired visual spatial orientation, and daily headaches which are debilitating once per week and prostrating once per month, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his TBI residuals and headaches are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

New and Material Evidence

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Cervical Spine

The Veteran seeks to reopen a claim for service connection for a cervical spine disability.  In his January 2009 claim to reopen for service connection for TBI, the Veteran reported that he injured his neck in the same accident in which he suffered his TBI.

The Veteran's original claim was denied in a September 1963 rating decision on the grounds that the Veteran's neck condition was not related to service.  The Veteran neither appealed this decision nor submitted evidence within the one-year period, and it therefore became final.  He filed to reopen his claim and was denied again in an April 1978 rating decision.  He filed a timely notice of disagreement, and the Board denied his claim in a final October 1983 decision on the grounds that new and material evidence had not been presented to link a neck disability with an in-service injury.  The Veteran subsequently filed a claim to reopen his claim for service connection for residuals of an injury to the head, in which he included evidence of his neck disability.  This claim was denied in a June 1998 rating decision on the grounds that new and material evidence had not been presented.  The Board notes that while the decision is construed as denying a claim for TBI residuals, the Veteran consistently claimed that his cervical spine disability resulted from the same injury, and the decision makes specific reference to there being no new and material evidence with relationship to the original September 1963 denial.  The Veteran neither appealed this decision nor submitted relevant evidence within the one-year appeal period, and the Board therefore finds that the decision became final.

Subsequent to the June 1998 final denial, the Veteran submitted evidence including an April 2009 letter from his private treating physician.  In this letter, discussed in more detail below, his physician opined that his chronic and intractable neck pain is solely due to his in-service injury.  The Board finds that this opinion, taken as credible, relates to an unestablished fact of the Veteran's claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the criteria for reopening the claim for service connection for a cervical spine disability are met, and the Board must address the merits of the issue.

Service treatment records reflect the March 1960 concussion for which the Veteran is service-connected for TBI and associated headaches.  There are no reports of neck pain reflected in the records.  A March 1960 flight examination, several weeks after the Veteran's accident, did not reflect any neck disability.  The record contains an incomplete July 1960 separation examination; that portion which is on the record does not reflect any neck disability.  As discussed above, the Veteran's service treatment records are not completely available for review.

A March 1963 letter from the Veteran's private treating physician states that the Veteran had reported a stiff neck and cracking sound since his in-service head injury.  The letter stated that a January 1963 physical examination revealed limitation of motion on rotation and flexion as well as severe crepitation.  The physician diagnosed chronic myositis of the neck.

The Veteran underwent a VA examination in June 1963.  He reported pain, stiffness, and an audible crunch in the neck.  He stated that the cracking began in April 1962.  Examination revealed full range of motion of the cervical spine, though motion was painful.  When the Veteran tilted his neck to the right or the left, the examiner noted a loud crunching sound coming from the cervical spine that could be heard clear across the room.  The examiner diagnosed multiple developmental subluxations of the posterior cervical spine.

Private treatment records reflect that in July 1968 the Veteran's neck exhibited swelling, spasm, and tenderness after being involved in a motor vehicle accident.  His physician noted that the Veteran had had a service-related neck injury prior to the motor vehicle accident.  X-rays showed a normal cervical spine.

VA treatment records reflect that in August 1972 the Veteran reported severe pain in his neck, which at been present since a 1959 in-service head injury.  X-rays showed a normal cervical spine.

Private treatment records reflect that in May 1975 and in December 1975, the Veteran reported a neck injury occurring in 1960 with persistent headaches.  In October 1976, he reported an exacerbation of his neck injury.  He reported stiff neck and headaches in January 1977, and again in September 1977.  Pain persisted in subsequent treatment.

In an August 1978 letter, the Veteran's private physician described treating the Veteran for head and neck pain since December 1975.  The Veteran had reported the pain's existence for the prior 15-20 years.  The physician concluded that the Veteran continued to suffer from rather severe pain in the head, face, and neck, but that attempts to more specifically delineate the cause of the pain syndrome over the last 15 years by numerous physicians had been unsuccessful.  The physician stated that the relation to his service-connected injury could not be clearly defined other than to point out that the symptoms began at the time of the injury.  

Private treatment records reflect that in 1978 the Veteran consulted a private neurologist.  He reported neck pain related to service, with no trauma since his original episode.  The neurologist found a normal neck though there was some limited range of motion on tilting to the left.  The neurologist diagnosed a poorly defined chronic pain syndrome, stating that it was hard to determine whether it was a purely posttraumatic neuritis or neuralgia, but that there was obviously a large emotional component.  In February 1980 the Veteran reported a history of chronic recurring pain involving the neck related to his in-service concussion.  He was diagnosed with chronic pain syndrome and probable posttraumatic neuritis-neuralgia.

In an April 1980 statement, the Veteran stated that if he had a developmental injury, he was unaware of it, and he had never had problems with his upper back until his in-service injury.

Private treatment records include a June 1982 neurology consultation report which states that the Veteran's May 1982 x-rays and a bone scan showed minimal degenerative disc disease of the cervical spine.  At the consultation, range of motion was full with the exception of some limitation of movement with pain in left lateral rotation.  While being treated primarily for heart problems in September 1984, he was found to have some restriction of lateral motion of the neck.

In an August 1997 statement, the Veteran reported that twenty years after his in-service fall, x-rays showed that that the fall caused missing bone areas in his cervical spine.

In an April 1998 letter, the Veteran's brother reported that he witnessed the Veteran experiencing neck pain and everyday aspirin use immediately after discharge from service.

Private treatment records reflect that a September 2004 MRI revealed cervical spondylosis with multilevel degenerative disc changes and intravertebral foraminal narrowing.  In January 2008 x-rays and an MRI showed degenerative disc disease of the cervical spine.  Over the following three months, he underwent steroid injections as treatment for cervical spondylosis.  He reported post-procedural discomfort in July 2008 in the form of intermittent electrical shooting, stabbing pains.  He further reported that these symptoms had improved and nearly resolved.  He received additional injection therapy in April 2009.

In an April 2009 letter, the Veteran's private treating physician opined that his chronic and intractable neck pain is solely due to his in-service injury.  The physician stated that this opinion was based on an extensive review of the Veteran's medical records.  In a May 2009 letter, a colonel in the Army Medical Corps concurred with the opinion of the Veteran's private treating physician, based on a review of his service treatment records.

Private treatment records reflect that in June 2009, the Veteran's treating neurologist diagnosed cervical spine disease that could be factoring into his headaches.  He reported that his neck hurts every day.  A treating physician recommended Botox injections, which were attempted in July 2009.  In August 2009 the Veteran reported that they had not improved his pain. 

In a letter received in September 2010, the Veteran's wife reported that he suffers neck pain daily ever since his in-service injury.

In his May 2011 substantive appeal, the Veteran clarified that his cervical spine disability is a direct result of his in-service fall.

The Veteran underwent a VA examination in November 2011.  He reported that upon his in-service injury, he immediately experienced neck pain and it has continued to be an issue ever since.  There was objective evidence of painful limited motion, localized tenderness, and pain on palpation.  X-rays confirmed the presence of arthritis.  The examiner diagnosed cervical spondylosis, and opined that it was less likely than not related to the Veteran's in-service injury.  This opinion was based on the rationale that service treatment records did not refer to any neck pain, and that neck pain was not documented until June 1963, at which time x-rays showed no arthritic changes.  

The Board finds that the evidence is at least in equipoise that the Veteran's cervical spine disability, to include spondylosis, is related to service.  The record evidence establishes that the Veteran has consistently reported neck symptoms since 1963, within three years of separation from service.  Throughout this period, physicians have noted limited motion, though x-rays had not yet confirmed arthritis.  Additionally, the Veteran states that he reported neck pain while in service.  While the service treatment records in the Veteran's file do not reflect reports of neck pain, VA has found that some service treatment records could not be located.  The Board thus has a heightened duty to consider the benefit-of-the-doubt rule.  Furthermore, the November 2011 VA examiner's opinion that the Veteran's spondylosis is not related to service is entirely based on the absence of neck complaints in service treatment records.  This opinion thus has minimal probative value in light of the missing service treatment records.  As to the Veteran's prior diagnosis of a developmental disability of the cervical spine, such disability was not addressed by any subsequent treating physicians or examiners.  The Board thus presumes that developmental disorder was either a misdiagnosis or unrelated to his current symptoms.  For these reasons, the Board finds that the evidence is at least in equipoise that the Veteran's cervical spine disability is related to service.

TMJ

The Veteran seeks to reopen a claim for service connection for TMJ.  In his January 2009 claim to reopen for service connection for TBI, the Veteran reported that he injured his jaw in the same accident in which he suffered his TBI.  In August 2009, he amended the claim to explicitly include his TMJ diagnosis.

The Veteran's original claim for mandible damage was denied in an April 1978 rating decision, which construed his claim as part of his claim to reopen service connection for TBI residuals.  He filed a timely notice of disagreement, and the Board denied his claim in a final October 1983 decision on the grounds that new and material evidence had not been presented to link any disability, including TMJ, with an in-service injury.  The Veteran subsequently filed a claim to reopen his claim for service connection for residuals of an injury to the head, in which he included evidence of TMJ.  This claim was denied in a June 1998 rating decision on the grounds that new and material evidence had not been presented.  The Board notes that while the decision is construed as denying a claim for TBI residuals, the Veteran consistently claimed that his TMJ resulted from the same injury, and the decision makes specific reference to there being no new and material evidence with relationship to the original September 1963 denial.  The Veteran neither appealed this decision nor submitted relevant evidence within the one-year appeal period, and the Board therefore finds that the decision became final.

Subsequent to the June 1998 final denial, the Veteran submitted evidence including a February 2010 letter from his private treating physician.  In this letter, his physician opined that his TMJ was secondary to his in-service injury.  The Board finds that this opinion, taken as credible, relates to an unestablished fact of the Veteran's claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the criteria for reopening the claim for service connection for TMJ are met, and the Board must address the merits of the issue.

Service treatment records reflect the March 1960 concussion for which the Veteran is service-connected for TBI and associated headaches.  There are no reports of jaw pain reflected in the records.  A March 1960 flight examination, several weeks after the Veteran's accident, did not reflect any jaw disability.  The record contains an incomplete July 1960 separation examination; that portion which is on the record does not reflect any jaw disability.  As discussed above, the Veteran's service treatment records are not completely available for review.  Of particular note here, no service dental records have been located.

Private treatment records subsequent to service reflect that after being involved in a July 1968 motor vehicle accident, in September 1968 the Veteran reported a sore jaw with snapping and pain.  X-rays revealed a normal mandible, showing only a possible deformity in the right nasal bone.  In May 1974, he reported a sore jaw with clicking for a couple of days.  He was diagnosed with traumatic TMJ synovitis.  

Private treatment records reflect that in 1978 the Veteran consulted a private neurologist.  The neurologist found no evidence of temporomandibular malocclusion, though pressure of the temporomandibular joints could reproduce some of the pain on his left side.  The neurologist diagnosed a poorly defined chronic pain syndrome, stating that it was hard to determine whether it was a purely posttraumatic neuritis or neuralgia, but that there was obviously a large emotional component.  In February 1980 the Veteran reported a history of chronic recurring pain in the mandible related to his in-service concussion.  He was diagnosed with chronic pain syndrome and probable posttraumatic neuritis-neuralgia.

In a June 1981 statement, the Veteran reported pain in his gums every day since his March 1960 in-service accident.

Private treatment records include a June 1982 neurology consultation.  The Veteran reported continuous aching pain in the lower face and jaw region with extension into the infraorbital area on the left side.  He stated that the pain had been present daily since 1960.  After an oral pathologist consultation, the neurologist diagnosed TMJ.  In September 1982, his dentist considered prescribing a bite plate to help treat his TMJ.

The Veteran testified at an April 1983 Board hearing.  He reported that he suffered jaw pain right after his TBI, and that his in-service dentists wanted to sew his gums shut, but he declined.  He stated that his dental records were missing.  He reported that his doctors told him that his current TMJ was caused by him falling on his face.

Private treatment records reflect that in April 1984, the Veteran reported face and jaw pain.  He was diagnosed with face and jaw pain, possibly due to old injury or possibly due to TMJ.

In an August 1997 statement, the Veteran reported that within two years of his in-service fall he developed locked-up mandible, which developed into his current TMJ.

Private treatment records reflect that in August and September of 2002, the Veteran was diagnosed with TMJ.  Symptoms were improved by use of a mouth guard.  In June 2009, the Veteran reported that his teeth and gums hurt every day.  In a December 2009 letter, his orthodontist explained that the Veteran underwent 30 months of treatment from 2006 through 2009 using orthodontic appliances in an attempt to alleviate TMJ pain.  The letter explained that TMJ can be caused by injury to the head or neck.  A January 2010 record from a certified holistic provider indicates that the Veteran has TMJ joint problems with difficulty opening and closing his mouth.  In February 2010, he reported left mandibular pain to his physical therapist.

In a February 2010 letter, the Veteran's private treating physician stated that the Veteran suffers from TMJ secondary to his in-service head injury.

The Veteran underwent a VA dental examination in May 2010.  The examiner opined that the he could not resolve whether the Veteran's TMJ issues were related to his in-service accident without mere speculation.  This lack of opinion was based on the rationale that x-rays and physical examination showed no evidence of a facial fracture, broken teeth, or bony pathology. 

In his September 2010 notice of disagreement, the Veteran reported that his in-service injury was the only time he ever hit his head and lost consciousness, and that he had suffered TMJ ever since.

In his March 2011 substantive appeal, the Veteran clarified that he was claiming TMJ as a direct result of his in-service injury, not as a residual of his TBI.

The Board finds that the evidence is at least in equipoise as to whether TMJ arose in service.  While there is evidence indicating that the source of the Veteran's TMJ may have been a 1968 motor vehicle accident, the absence of service dental records requires a heightened duty for the Board to consider the benefit-of-the-doubt rule.  The Veteran has repeatedly and consistently over a period of decades stated that he reported jaw pain to his dentist while in service, and his private treating physicians have stated that his TMJ arose from his in-service fall.  His VA examiner could not provide any opinion without resort to mere speculation.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether TMJ arose in service.

Defective Vision

The Veteran seeks to reopen a claim for service connection for defective vision.  In his January 2009 claim to reopen for service connection for TBI, the Veteran reported that he injured his eyes in the same accident in which he suffered his TBI.

The Veteran's original claim was denied in a September 1963 rating decision on the grounds that his vision disability was a constitutional or developmental abnormality.  The Veteran neither appealed this decision nor submitted evidence within the one-year period, and it therefore became final.  He subsequently filed a claim to reopen his claim for service connection for residuals of an injury to the head, in which he included evidence of defective vision.  The claim was denied in an April 1978 rating decision.  He filed a timely notice of disagreement, and the Board denied his claim in a final October 1983 decision on the grounds that new and material evidence had not been presented to link any disability with an in-service injury.  The Veteran again filed a claim to reopen his claim for service connection for residuals of an injury to the head, in which he included evidence of his defective vision.  This claim was denied in a June 1998 rating decision on the grounds that new and material evidence had not been presented.  The Board notes that while the decision is construed as denying a claim for TBI residuals, the Veteran consistently claimed that his defective vision resulted from the same injury, and the decision makes specific reference to there being no new and material evidence with relationship to the original September 1963 denial.  The Veteran neither appealed this decision nor submitted relevant evidence within the one-year appeal period, and the Board therefore finds that the decision became final.

Subsequent to the June 1998 final denial, the Veteran in May 2011 stated that his vision is defective not because of myopia or an astigmatism but because he has problems with his brain being able to process what he is seeing, due to his in-service TBI. This statement effectively removes the basis of the prior denial, i.e., that his myopia was a developmental defect.  The Board thus finds that this statement, taken as credible, relates to an unestablished fact of the Veteran's claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the criteria for reopening the claim for service connection for defective vision are met, and the Board must address the merits of the issue.

Service treatment records reflect the March 1960 concussion for which the Veteran is service-connected for TBI and associated headaches.  Records reflect pain in the eyes from the fall.  A March 1960 flight examination, several weeks after the Veteran's accident, did not reflect any eye disability aside from color blindness, and visual acuity was measured as 20/20 bilaterally.  The record contains an incomplete July 1960 separation examination; that portion which is on the record does not reflect any eye disability, and visual acuity was measured as 20/20 in the left eye and 20/28 in the right eye.  As discussed above, the Veteran's service treatment records are not completely available for review.  

The Veteran underwent a VA examination in June 1963.  He reported defective vision.  Corrected vision was measured as 20/20 bilaterally.  He was diagnosed with bilateral myopic astigmatism.

Private treatment records reflect that in January 1976, the Veteran reported damage to his optic nerve which occurred in the military.  He was diagnosed with a traumatic corneal abrasion.  At a follow-up, it was determined that the condition resolved.  At a second follow-up, he was diagnosed with very superficial laceration of the cornea which was of no immediate concern, and resulted in traumatic iritis.  

Private treatment records reflect that in February 1980 the Veteran reported a history of chronic recurring pain including pressure behind his left eye related to his in-service concussion.  He was diagnosed with chronic pain syndrome and probable posttraumatic neuritis-neuralgia.

In an April 1980 statement, the Veteran reported that he had suffered a change in vision since his in-service injury.

In a June 1981 statement, the Veteran reported that he suffered damage to his right eye in his March 1960 in-service accident.  Specifically, he stated that his vision in his right eye was 20/20 the morning before his fall and 20/28 after.  

The Veteran testified at a Board hearing in April 1983.  He reported that when he suffered his TBI in service, he suffered terrific pain across his eyes.  He stated that soon thereafter, a civilian doctor was brought in to examine his eyes, who told him that his right eye was permanently damaged, specifically in the optic nerve.

In an August 1997 statement, the Veteran reported that within two years of his in-service fall, he had experienced defective vision in one eye.

In a May 1998 letter, the Veteran's in-service roommate reported that after his accident, he saw that the Veteran's left eye was swollen shut.  He stated that the Veteran's vision problem after the accident caused him to require glasses, which he had not required before.

In his May 2011 substantive appeal, the Veteran explained that he is not seeking service connection for myopia or astigmatism.  Rather, he stated that he has problems with his brain being able to process what he is seeing.

At his August 2016 hearing, the Veteran reported that his vision in his right eye was 20/20 before his in-service fall and 20/28 after.

The Board finds that the evidence weighs against a finding of a current disability of defective vision.  The Veteran has reported that he had been told that he had suffered optic nerve damage after his March 1960 fall, but there is no diagnosis of current disability manifesting this damage in the record, nor has the Veteran described any symptoms on which to base a claim.  He stated that his vision was 20/20 the morning before his March 1960 fall, but 20/28 in the right eye after he was injured.  Service treatment records are incomplete, but those which were located contradict the Veteran's recollection.  Specifically, while he vision worsened from 20/20 to 20/28 in the right eye, it was still 20/20 several weeks after his March 1960 accident.  The Board notes that a decrease in visual acuity due to refractive error of the eye not attributable to trauma is considered developmental and not eligible for service connection.  38 C.F.R. § 4.9.  Furthermore, in his May 2011 substantive appeal, he explicitly stated that he was not claiming service connection for his myopia or astigmatism.  As such, the Board finds that the evidence weighs against a finding of a current disability of defective vision.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is therefore denied.

Right Arm and Hand

The Veteran seeks to reopen a claim for service connection for nerve damage to the right arm and hand.  In his January 2009 claim to reopen for service connection for TBI, the Veteran reported that he lost the use of his right arm for a period subsequent to the same accident in which he suffered his TBI.  He stated that his right arm/hand disability is secondary to the injuries he suffered in the fall.

The Veteran's original claim for nerve damage to his right arm and hand was denied in an April 1978 rating decision, which construed his claim as part of his claim to reopen service connection for TBI residuals.  He filed a timely notice of disagreement, and the Board denied his claim in a final October 1983 decision on the grounds that new and material evidence had not been presented to link any claimed disability with an in-service injury.  The Veteran subsequently filed a claim to reopen his claim for service connection for residuals of an injury to the head, in which he included evidence of nerve damage to his right arm and hand.  This claim was denied in a June 1998 rating decision on the grounds that new and material evidence had not been presented.  The Board notes that while the decision is construed as denying a claim for TBI residuals, the Veteran consistently claimed that his upper extremity nerve damage resulted from the same injury, and the decision makes specific reference to there being no new and material evidence with relationship to the original September 1963 denial.  The Veteran neither appealed this decision nor submitted relevant evidence within the one-year appeal period, and the Board therefore finds that the decision became final.

Subsequent to the June 1998 final denial, the Veteran in May 2011 stated that he was told by his doctors that he suffers from cervical radiculopathy in his upper right extremity.  In light of the fact that the Board herein grants service connection for a cervical spine disability, the Board finds that this statement, taken as credible, relates to an unestablished fact of the Veteran's claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the criteria for reopening the claim for service connection for nerve damage to the right arm and hand are met, and the Board must address the merits of the issue.

Service treatment records reflect the March 1960 concussion for which the Veteran is service-connected for TBI and associated headaches.  Records do not reflect any associated arm or hand symptoms.  A March 1960 flight examination, several weeks after the Veteran's accident, did not reflect any arm or hand disabilities.  The record contains an incomplete July 1960 separation examination; that portion which is on the record does not reflect any arm or hand disabilities.  As discussed above, the Veteran's service treatment records are not completely available for review.  

Private treatment records reflect that in May 1962 the Veteran reported pain in his right shoulder, lasting for four days.  X-rays were normal.

The Veteran underwent a VA examination for his cervical spine in June 1963.  He reported related pain and swelling in his right elbow, wrist, and fingers.  The examiner noted the absence of sensory change in the upper extremities.  Physical examination was otherwise normal.

Private treatment records reflect that in 1978 the Veteran consulted a private neurologist.  He reported numbness, tingling, and swelling in his right hand and arm.  Coordination, motor, and sensory examinations were normal.  The neurologist diagnosed a poorly defined chronic pain syndrome, stating that it was hard to determine whether it was a purely posttraumatic neuritis or neuralgia, but that there was obviously a large emotional component.

In a February 1980 statement, the Veteran stated that he had suffered right hand and arm numbness since his in-service head and neck injury.

Private treatment records reflect that in February 1980 the Veteran reported a history of chronic recurring pain involving the right upper extremity into the fingers related to his in-service concussion.  He was diagnosed with chronic pain syndrome and probable posttraumatic neuritis-neuralgia.

In a June 1981 statement, the Veteran reported that he had loss of use of his right arm on two occasions, beginning in 1962.

Private treatment records include a June 1982 neurology consultation.  The Veteran reported numbness in the right upper arm with a swollen sensation in the right hand appearing after use or after certain positioning.  The report notes that the Veteran was hospitalized in May 1982 for this condition and discharged with a diagnosis of cervical disc disease with right radiculopathy.  Electromyography (EMG) studies from February 1982 and a May 1982 nerve conduction study were normal.  Sensory examination of the right upper extremity at the consultation was normal.  The neurologist diagnosed intermittent pain, numbness, and swelling of the right shoulder, etiology undetermined, noting that while the precise cause was unsure, it was conceivably related to TMJ.

The Veteran testified at a Board hearing in April 1983.  He reported that in 1962 and 1963 he lost use of his right arm entirely, with swelling and pain.  He stated that his physicians at the time could not determine what was wrong with his arm, but that with treatment they had ended the pain and swelling.

In an August 1997 statement, the Veteran reported that within two years of his in-service fall, he lost use of his right arm twice.

In a February 1998 statement, the Veteran's wife stated that his headaches caused subsequent side effects, including shoulder, arm, and hand pain.

The Veteran underwent a VA examination for TBI in May 2010.  At that examination, he denied any current numbness or paresthesia. 

In a letter received in September 2010, the Veteran's wife reported that he suffers shoulder, arm, and swollen hand pain daily ever since his in-service injury.

In his May 2011 substantive appeal, the Veteran reported that his doctors told him he suffers from cervical radiculopathy in his upper right extremity.

The Veteran underwent a VA examination in November 2011 for his claimed cervical spine disability.  He reported that he has pain in his collar bone and shoulder going down into his right arm and hand.  He reported that his right hand swells daily.  On examination, there was decreased sensation to light touch in the right hand and fingers.  A nerve conduction test showed was normal for the upper extremities bilaterally, with the exception of modest slowing of the ulnar nerve at the medial epicondyle.  The examiner found that there were no signs or symptoms of radiculopathy or any other neurological abnormalities.  The examiner explained that the pain as described by the Veteran does not follow a known cervical dermatome.  

The Board finds that the evidence weighs against a finding of current nerve damage to the right arm and hand.  While the Veteran has been consistent in his claims of pain and numbness in his right arm and hand, he does not have a diagnosis of cervical radiculopathy or any other disability which would relate the condition to his TBI residuals and associated injuries.  The November 2011 VA examiner adequately explained why the nature of the Veteran's symptoms ruled out the possibility of cervical radiculopathy, and there are no other current diagnoses from the Veteran's private treatment providers.  In this regard, the Board notes that pain, in and of itself, is not a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  For these reasons, the Board finds that the evidence weighs against a finding of a current disability of nerve damage to the right arm and hand.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is therefore denied.

Acquired Psychiatric Disability

The Veteran claims service connection for an acquired psychiatric disability.  In his January 2009 claim, the Veteran reported that he suffers depression and anxiety caused by the disabilities for which he is service-connected or is claiming service connection.

The Board notes that the RO considered this a claim to reopen a previously denied claim of service connection for a conversion reaction.  The current claim, however, is distinct from the claim that was denied in September 1963.  Specifically, the prior claim was based on a conversion reaction diagnosis in June 1963 based on reports of nervousness and nausea due to stress.  His current claim, in contrast, is based on depression and anxiety secondary to disabilities for which the Veteran has been granted service connection in the interim.  The Board therefore reaches the merits of this claim without determination as to whether new and material evidence has been presented. 

Service treatment records do not reflect any symptoms of or treatment for any acquired psychiatric disability, and no such disability was noted at his July 1960 separation examination.



The Veteran underwent a VA examination in June 1963.  He reported nervousness and nausea due to stress.  He also reported nightmares.  He was diagnosed with a conversion reaction.

Private treatment records reflect that in 1978 the Veteran consulted a private neurologist.  The neurologist diagnosed a poorly defined chronic pain syndrome, stating that it was hard to determine whether it was a purely posttraumatic neuritis or neuralgia, but that there was obviously a large emotional component.  In May 1979, the Veteran reported depression including suicidal thoughts to his primary care physician.  He discussed both his in-service fall and current financial difficulties.  At a June 1982 neurology consultation, the Veteran reported that he had suffered depression in 1974 and 1978.

At an April 1983 hearing before the Board, the Veteran reported that he had been suicidal twice.

In a March 1999 letter, the Veteran's wife stated that she observed that his health problems cause him emotional difficulties.

Private treatment records reflect that in August 2002 the Veteran was diagnosed with major depression by his primary care provider, who had prescribed medication.  

The Veteran underwent a VA examination for TBI in May 2010.  He denied mood swings or anxiety.  His wife reported that he had depression problems since the 1990s around the time of his aortic valve replacement and bleeding ulcers.  On examination, the Veteran was oriented times three.  There was no evidence of psychiatric manifestations.  Memory, judgment, and visual spatial orientation were mildly impaired.  Social interaction, motor activity, communication, consciousness, and orientation were normal.  Neurobehavioral affects were limited with one or less effects and did not interfere with workplace or social interaction.  In a June 2010 addendum, a psychiatric examiner found no psychiatric diagnosis, based on the fact that the Veteran exhibited no psychiatric manifestations at his examination and there was no record evidence of any recent psychiatric treatment or symptoms.

In his May 2011 substantive appeal, the Veteran reported that he is still on medication for depression.

VA treatment records indicate that in May 2011 the Veteran reported having been agitated over the prior 50 years.  He reported that he is stable and on medication and declined further treatment.  Presumably as the source of his agitation, he stated that he was injured in service and repeatedly denied service connection for his injuries.

The Veteran underwent a VA mental health examination in June 2014.  He reported a past history of depression treatment in the 1990s, but he denied current depression and was not currently receiving treatment.  Based on this, the examiner did not diagnose a current acquired psychiatric disability.

The Board finds that the evidence weighs against a finding of current acquired psychiatric disability.  While there is evidence that the Veteran was treated for depression in the 1990s, there are no medical records indicating treatment since that time.  Neither the May 2010 VA examiner nor the June 2014 VA examiner found any current psychiatric disorder to diagnose.  Although there is evidence that he continued to take antidepressants, even the statements of the Veteran and his wife indicate his belief that his depression had resolved.  There is no medical evidence that the Veteran had any current diagnosis of an acquired psychiatric disorder since 2002.  For these reasons, the Board finds that the evidence weighs against a finding of a current acquired psychiatric disability.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is therefore denied.



Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.

At his August 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for a heart disability, a tumor of the left breast, and hepatitis C.  As to these issues there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

ORDER

An initial rating of 10 percent, but not in excess thereof, for TBI residuals, prior to June 23, 2014, is granted, subject to the laws and regulations governing the payment of VA benefits.

A rating in excess of 10 percent for TBI residuals, from June 23, 2014, is denied.

An initial evaluation in excess of 30 percent for headaches is denied.

New and material evidence has been presented, and the claim for service connection for a cervical spine disability, to include spondylosis, is reopened.

Service connection for a cervical spine disability, to include spondylosis, is granted.

New and material evidence has been presented, and the claim for service connection for TMJ is reopened.

Service connection for TMJ is granted.

New and material evidence has been presented, and the claim for service connection for defective vision is reopened; the appeal is granted to this extent only.

Service connection for defective vision is denied.

New and material evidence has been presented, and the claim for service connection for nerve damage to the right arm and hand is reopened; the appeal is granted to this extent only.

Service connection for nerve damage to the right arm and hand is denied.

Service connection for an acquired psychiatric disability is denied.

The appeal on the issue of entitlement to service connection for a heart disability, to include aortic valve replacement, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for a tumor of the left breast has been withdrawn and is dismissed.

The appeal on the issue of entitlement to service connection for hepatitis C has been withdrawn and is dismissed.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


